Citation Nr: 1313908	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain (lumbar spine disorder).  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In an unappealed September 2000 rating decision, the RO denied reopening of the claim for service connection for a back condition.  

2.  A claim to reopen was received in December 2007.

3.  Evidence received since the September 2000 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim.  

4.  The weight of the competent and probative evidence is against a finding that the Veteran's current lumbar spine disorder, diagnosed as degenerative changes of the lumbar spine, is attributable to an injury sustained during active military service. 


CONCLUSIONS OF LAW

1.  The September 2000 rating decision which denied reopening of service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).   

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

In this case, in a January 2008 letter, the RO provided notice to the Veteran of the basis for the prior denial of his claim for service connection for a back condition.  The letter informed the Veteran of the evidence needed to reopen the claim as well as what evidence was needed to substantiate a claim for service connection.  The letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA treatment records.  The Veteran was afforded a VA examination in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.




II.  Analysis of Claims

A.  Claim to Reopen 

The RO previously considered and denied a claim to reopen service connection for a back condition in a September 2000 rating decision.  The September 2000 rating decision found that the Veteran was treated for acute back pain in service, that a back disability was not chronic and continuous since separation from service and that medical evidence did not show that the Veteran's back complaints were related to an incident of service.  

The Veteran did not submit a timely NOD to the September 2000 rating decision.   
 The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In December 2007, the Veteran filed a claim to reopen for service connection for a back condition.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

During the pendency of the appeal, the RO reopened service connection and denied the claim on the merits.  Regardless of whether the RO reopened the claim, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable probability of substantiating the claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's Secretary's duty to assistor through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence of record at the time of the September 2000 rating decision included service treatment records, VA outpatient records and letters from the Veteran.  

Service treatment records reflect that the Veteran reported low back pain during service.  In March 1970, the Veteran reported muscle pain and was assessed with muscle strain.  VA treatment records dated in 1987 reflect that the Veteran was diagnosed with musculoskeletal pain and spasm.

Evidence received since the September 2000 rating decision includes VA treatment records, a report of a VA general examination dated in September 2000, a report of a VA examination dated in February 2010 and statements from the Veteran.  

VA treatment records received since the prior final denial reflect complaints of low back pain and assessments of chronic low back pain.  The September 2000 VA examination reflects a diagnosis of degenerative joint disease of the lumbar spine.  

The report of VA examination dated in February 2010 reflects that the VA examiner diagnosed minimal degenerative changes of the lumbar spine at L4-5 on L5 and S1.  The VA examiner opined that the Veteran's lumbar spine condition is less likely than not related to service.  

The Board finds that the evidence received since the last final denial is both new and material.  The 2010 VA examination relates to an unestablished fact necessary to substantiate the claim, specifically whether there is a relationship between the Veteran's service and his current lumbar spine disorder.  Accordingly, the Veteran's claim is reopened and will be readjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

Reopening the claims does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

B.  Service Connection for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has a current diagnosis of degenerative changes of the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  However, it was not noted in service.  Therefore, § 3.303(b) does not apply to the claim for service connection for a lumbar spine disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 



In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran contends that his current back disability is related to service.  The Veteran asserts that he fell from a 50 foot guard tower and injured his back during service and has had continuous back pain symptoms since service.  (See e.g. January 2008 statement.) 

Here, while the service treatment records show that the Veteran was seen in March 1970 with a complaint of pain in his mid-back it was due to a fall from three feet, not 50 as is currently alleged.  Significantly, the Veteran reported that there was no radiation and the physical examination revealed mild tenderness to pressure.  A physician noted that there was nothing to suggest vertebral damage.  Assessment was muscle pain.  Another March 1970 entry reflects that the Veteran reported recurred pain in the back.  Physical examination showed pain with extension of the right arm.  Impression was muscle strain.  

Service treatment records do not reflect any other complaints regarding the back.  The December 1970 separation examination reflects that a normal clinical evaluation of the spine was noted.  

These findings do not show the incurrence of a chronic disease in service.  Moreover, because no disability was reported or found on separation from service, they suggest that he did not have a chronic disability.  

In addition, there is no x-ray evidence of any lumbar spine arthritis within one year of separation from service.  Therefore, service connection for arthritis of the lumbar spine may not be presumed.  38 C.F.R. §§ 3.307, 3.309.   

Following separation from service, initial post-service treatment for a back condition is shown in July 1987.  VA outpatient treatment records dated in July 1987 reflect that the Veteran reported that he was a passenger in a bus that was hit by a car.  The Veteran complained of soreness in the low back.  Physical examination showed left paraspinal muscle spasm in the lumbar area.  Midline vertebrae were nontender.  A report of an x-ray of the cervical, thoracic and lumbar spine in July 1987 noted that there was no evidence of fracture or other significant abnormalities identified.  The Veteran was diagnosed with musculoskeletal pain/ spasm.  

This lengthy period following separation in December 1970 until 1987 without treatment of the lumbar spine is a factor that the Board has considered.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until July 1987 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In addition, the competent medical opinion evidence is against the claim.  
The Veteran had a VA examination in February 2010.  The Veteran reported a history of trauma to the spine in 1970 when he fell from a tower (3 feet).  The VA examiner diagnosed minimal degenerative changes of the lumbar spine at L4-5 on L5 and S1 and sacralization of L5 with pseudoarthritis between transverse process and sacrum.  The VA examiner opined that the Veteran's current lumbar condition was less likely than not caused by, or a result of, a fall in service.  The VA examiner reasoned that the mild nature of the current disc disease of the lumbar spine and the 30-year plus history of the injury in service make it less likely than not that this disorder had its origin in the apparent mild injury suffered during military service and more likely that this injury is the consequence of usual aging changes.

A VA outpatient treatment record dated in October 2008 reflects that the Veteran reported that he injured his back when he fell on his buttocks while on active duty and had mostly left sided back pain until recently.  The Board notes that, to the extent the VA treatment record reflects a history of in-service back injury, this notation appears to be a physician's transcription of the Veteran's own reported medical history, without comment.  This notation does not constitute competent evidence of the required nexus.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Board has considered the Veteran's assertions regarding his lumbar spine injury.  However, to the extent that he relates his current lumbar spine disability to service, his assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current lumbar spine disability and service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the most probative evidence of record does not establish that the Veteran's current lumbar spine disorder had its onset in service or during a presumptive period after service or is otherwise etiologically related to service.  A competent medical opinion concluded that the Veteran's current lumbar spine disorder is less likely than not related to an injury in service and is more likely related to aging.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbosacral strain (lumbar spine disorder) is reopened.  To that extent only, the claim is allowed.

Service connection for a lumbar spine disorder is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


